DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Invention I in the reply filed on 01/04/2021 is acknowledged.
 	Claims 9-10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first member includes a concave portion … the part of the first member includes a surface of the convex portion” (Claim 7. Applicant’s figure 1 shows 11 is a flat portion and 12 is a flat portion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 1 recites “the second member” at line 5. There is insufficient antecedent basis regarding this claim limitation.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102 a1 as being anticipated by Hori (US 2015/0273637).
 	Regarding claim 1, Hori discloses “a welding method” (fig.3 and abstract), comprising:
 	“pretreatment of melting a part of the first member formed by die casting and solidifying the part of the first member” (para.0056, i.e., the base member 2 having the concave groove 3 and lid groove 4 formed by in advance by die-casting. Please noted that it is inherently and necessarily that “the die-casting” require melting and cooling by pouring molten metal into a mold in order to form and solidify the first member 2); and
 	“welding the first member and the second member by melting the solidified part of the first member and the second member in contact with each other” (Fig.3 shows a part of the first member 2 and the second member 5 are welded together. Para.0049, i.e., when friction stir welding is performed with use of the preliminary joining rotary tool G … a plasticized region W1 is formed along a moving locus of the preliminary joining rotary tool G by hardening of metal for which friction stirring is performed).
 	Regarding claim 2, Hori discloses “in the welding, a depth of the first member to be melted is shallower than a thickness of the solidified part of the first member” (annotated fig.3).
 	Regarding claim 6, Hori discloses the first member (para.0050, i.e., the base member 2 is not specially limited as far as friction stirring can be performed. The material is an aluminum alloy in this embodiment) and “the second member include aluminum” (para.0053, i.e., the lid plate 5 is made of an aluminum alloy).
 	Regarding claim 8, Hori discloses “a method for manufacturing a welded product” (fig.3 and abstract) including “a first member formed by die casting” (para.0056, i.e., the base member 2 having the concave groove 3 and lid groove 4 formed by in advance by die-casting. Please noted that it is inherently and necessarily that “the die-casting” require melting and cooling in order to form and solidify the first member) and “a second member” (5), comprising:
 	“pretreatment of melting a part of the first member formed by die casting and solidifying the part of the first member” (para.0056, i.e., the base member 2 having the concave groove 3 and lid groove 4 formed by in advance by die-casting. Please noted that it is inherently and necessarily that “the die-casting” require melting and cooling in order to form and solidify the first member); and
 	“welding the first member and the second member by melting the solidified part of the first member and the second member in contact with each other” (Fig.3 shows a part of the first member 2 and the second member 5 are in contact and welded together. Para.0049, i.e., when friction stir welding is performed with use of the preliminary joining rotary tool G … a plasticized region W1 is formed along a moving locus of the preliminary joining rotary tool G by hardening of metal for which friction stirring is performed).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Fujii et al. (US 2008/0190907) and Crafton et al. (US 2014/0261904).
 	Regarding claim 3, Hori discloses “a heating temperature for melting the part of the first member in the welding and a heating temperature for melting the part of the first member in the pretreatment” (it is inherently and necessarily that the die-casting has a melting temperature and the welding step has a welding temperature. Please see claim 1 for die-casting and welding).
heating temperature for melting the part of the first member in the welding is set lower than a heating temperature for melting the part of the first member in the pretreatment. 
 	Fujii et al. teaches “a heating temperature for melting the part of the first member in the welding” (para.0124, i.e., 370 C of friction stir welding). Hori teaches manufacturing method having welding step. Fujii et al. teaches the welding step. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Fujii et al., by modifying Hori’s welding temperature according to Fujii et al.’s welding temperature, to provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. One skilled in the art would have been motivated to combined the references because doing so would provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al.
 	Crafton et al. teaches “a heating temperature for melting the part of the first member in the pretreatment” (para.0035, i.e., heat treatment station can range about 400 degree –600 degree C or more as needed to obtain the desired or necessary solution heat treatment properties of the castings). Hori teaches manufacturing method having die casting temperature. Crafton et al. teaches manufacturing including die-casting temperature. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Crafton, by modifying Hori’s die-casting temperature according to Crafton’s die-casting temperature, to provide desired or necessary solution heat treatment properties of the castings (para.0035) as taught by Crafton et al. One skilled in the art would have been motivated to combined the 
 	The combination of Hori, Fujii et al. and Crafton et al. would meet the claim limitation of “the heating temperature for melting the part of the first member in the welding is set lower than a heating temperature for melting the part of the first member in the pretreatment” because Fujii et al. teaches the welding temperature at 370 degree Celsius which is lower than Crafton et al. teaches die-casting temperature at 400-600 degree Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Fujii et al., by modifying Hori’s welding temperature according to Fujii et al.’s welding temperature, to provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. One skilled in the art would have been motivated to combined the references because doing so would provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Crafton, by modifying Hori’s die-casting temperature according to Crafton’s die-casting temperature, to provide desired or necessary solution heat treatment properties of the castings (para.0035) as taught by Crafton et al. One skilled in the art would have been motivated to combined the references because doing so would provide sufficient heating temperature for die-casting in order to provide desired or necessary solution heat treatment properties of the castings (para.0035) as taught by Crafton et al.


 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Ahn (US 2016/0001406)
 	Regarding claim 4, Hori discloses “in the welding, the first member and the second member being welded together” (fig.3 shows first member 2 and the second member 5 being welded together).
 	Prest et al. teaches “cutting the first member and the cut first member” (para.0062, i.e., cutting processing that is divided into the first cutting processing and second cutting processing. Para.0066, i.e., various cutting tools may be further used through the opening part U. Fig.5 and fig.6 show the cut first member). Hori teaches method of manufacturing includes a cutting step. Prest et al. teaches method of manufacturing includes a cutting step. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Ahn, by adding Ahn’s cutting process after Hori pretreatment process, in order to shaping or cutting the raw material into a previous dimension (para.0066) as taught by Ahn. One skilled in the art would have been motivated to combined the references because doing so would provide shaping or cutting the raw material into a previous dimension (para.0066) as taught by Ahn.
 	Regarding claim 5, Hori discloses “the cutting is performed after the pretreatment” (Ahn, para.0060 discuss about the die casting for forming the raw material member S), and “in the cutting, the first member is cut so as to leave at least a portion of Ahn, para.0062-0067 discuss about the cutting processing in order to transform the die casting fig.4 into cut member as shown in figs.5-7).




 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Ananthanarayanan (US 2010/0282718)
 	Regarding claim 7, Hori discloses “the first member includes a concave portion” (3 has a concave up portion) and “a portion provided around the concave portion” (a portion 2a provided around the concave portion 3), “the part of the first member includes a surface of the portion” (2a), “in the welding, the first member and the second member are welded to seal a space” (2 and 5 are welded to seal a space (i.e., the space right above 3) See annotated fig.3 for the space) “surrounded by the concave portion, the convex portion, and the second member” (annotated fig.3 shows a space which is surrounded by the concave portion 3,  the portion 2a and the second member 5). 
 	Although Hori shows the above claim limitation, however, the claim limitation “the first member includes a concave portion and a convex portion provided around the concave portion, the part of the first member includes a surface of the convex portion, in the welding, the first member and the second member are welded to seal a space surrounded by the concave portion, the convex portion, and the second member” does not recite the step and the concave portion and convex portion does not affect the method in a manipulative sense, and not to amount to the mere 
 	 Hori is silent regarding a convex portion provided around the concave portion.
 	 Ananthanarayanan teaches “a convex portion provided around the concave portion” (annotated fig.5). Hori teaches a manufacturing process using heat treatment. Ananthanarayanan teaches a manufacturing process using heat treatment. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Ananthanarayanan, by modifying Hori’s portion according to Ananthanarayanan’s convex portion, to provide desired shape of a welding assembly based on desired design specification.   One would be motivated to use this shape as a matter of design choice by replacing Hori’s portion having a flat portion using Ananthanarayanan’s convex portion, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed convex portion was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 











    PNG
    media_image1.png
    1087
    1617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    723
    media_image2.png
    Greyscale




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761